In order to show that the defendant was a free negro, the solicitor for the State, asked a witness whether the defendant passed as and was reputed in the neighborhood in which he lived, to be a free negro. The witness answered in the affirmative. On the question being propounded, the defendant's counsel objected, and on the admission of the evidence, he excepted. To a question of the solicitor, the witness stated he had the appearance, and looked like a negro. This was also objected to, but admitted by the Court, and the defendant's counsel again excepted. Verdict, guilty. Judgment and appeal.
It is clearly settled that it is evidence in favor of negro, in a suit for his freedom, that he is generally reputed to be free, and has always acted and passed as a free man. See Jarman v. Humphrey, ante 28, andBrookfield v. Stanton, ante 156. If such evidence be admissible to establish the fact of a negro's being free, when it is to operate in his favor, *Page 309 
it seems to us, that it must equally be so when it is to operate against him.
That a man's color may be proved to show that he is a negro, is a proposition too plain to admit of a doubt. State v. Chavers, 5 Jones' Rep. 11.
PER CURIAM,                              Judgment affirmed.